EXHIBIT 10.1

                 
Contact:
  Customer Services -- CTSLink             Wells Fargo Bank Minnesota, N.A.
    Securities Administration Services

 
  7485 New Horizon Way        
 
  Frederick, MD 21703        
 
  www.ctslink.com        
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-1
Record Date: January 31, 2006
Distribution Date: February 21, 2006

Certificateholder Distribution Summary

                                                                               
              Certificate Class   Certificate   Beginning   Interest   Principal
  Current Realized   Ending Certificate           Cumulative Realized Class  
CUSIP   Description   Pass-Through Rate   Certificate Balance   Distribution  
Distribution   Loss   Balance   Total Distribution   Loss
A-1
    81744FGM3     SEN
    4.72000 %     181,873,581.43       715,369.42       9,985,027.13       0.00
      171,888,554.30       10,700,396.55       0.00  
A-2
    81744FGN1     SEN
    4.97000 %     66,131,686.26       273,895.40       5,437,206.24       0.00  
    60,694,480.02       5,711,101.64       0.00  
X-A
    81744FGP6     IO
    0.79361 %     0.00       164,015.71       0.00       0.00       0.00      
164,015.71       0.00  
X-B
    81744FGS0     IO
    0.46231 %     0.00       4,867.19       0.00       0.00       0.00      
4,867.19       0.00  
B-1
    81744FGQ4     SUB
    4.91000 %     7,067,000.00       28,915.81       0.00       0.00      
7,067,000.00       28,915.81       0.00  
B-2
    81744FGR2     SUB
    5.19000 %     3,949,000.00       17,079.42       0.00       0.00      
3,949,000.00       17,079.42       0.00  
B-3
    81744FGU5     SUB
    5.74000 %     2,495,000.00       11,934.42       0.00       0.00      
2,495,000.00       11,934.42       0.00  
B-4
    81744FGV3     SUB
    5.57740 %     1,455,000.00       6,762.59       0.00       0.00      
1,455,000.00       6,762.59       0.00  
B-5
    81744FGW1     SUB
    5.57740 %     831,000.00       3,862.35       0.00       0.00      
831,000.00       3,862.35       0.00  
B-6
    81744FGX9     SUB
    5.57740 %     1,871,544.03       8,698.62       0.00       0.00      
1,871,544.03       8,698.62       0.00  
A-R
    81744FGT8     RES
    3.93685 %     0.00       0.24       0.00       0.00       0.00       0.24  
    0.00  
 
                                                                               
Totals
                            265,673,811.72       1,235,401.17      
15,422,233.37       0.00       250,251,578.35       16,657,634.54       0.00  
 
                                                                               

Principal Distribution Statement

                                                                               
                              Unscheduled                                      
  Beginning   Scheduled Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal Class  
Original Face Amount   Certificate Balance   Distribution   Distribution  
Accretion   Loss   Reduction   Balance   Percentage   Distribution
A-1
    298,055,000.00       181,873,581.43       358.69       9,984,668.44      
0.00       0.00       9,985,027.13       171,888,554.30       0.57670079      
9,985,027.13  
A-2
    100,000,000.00       66,131,686.26       0.00       5,437,206.24       0.00
      0.00       5,437,206.24       60,694,480.02       0.60694480      
5,437,206.24  
X-A
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
X-B
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
B-1
    7,067,000.00       7,067,000.00       0.00       0.00       0.00       0.00
      0.00       7,067,000.00       1.00000000       0.00  
B-2
    3,949,000.00       3,949,000.00       0.00       0.00       0.00       0.00
      0.00       3,949,000.00       1.00000000       0.00  
B-3
    2,495,000.00       2,495,000.00       0.00       0.00       0.00       0.00
      0.00       2,495,000.00       1.00000000       0.00  
B-4
    1,455,000.00       1,455,000.00       0.00       0.00       0.00       0.00
      0.00       1,455,000.00       1.00000000       0.00  
B-5
    831,000.00       831,000.00       0.00       0.00       0.00       0.00    
  0.00       831,000.00       1.00000000       0.00  
B-6
    1,871,544.03       1,871,544.03       0.00       0.00       0.00       0.00
      0.00       1,871,544.03       1.00000000       0.00  
A-R
    100.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
 
                                                                               
Totals
    415,723,644.03       265,673,811.72       358.69       15,421,874.68      
0.00       0.00       15,422,233.37       250,251,578.35       0.60196619      
15,422,233.37  
 
                                                                               

Principal Distribution Factors Statement

                                                                               
                              Unscheduled                                      
  Beginning   Scheduled Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal Class  
Original Face Amount   Certificate Balance   Distribution   Distribution  
Accretion   Loss   Reduction   Balance   Percentage   Distribution
A-1
    298,055,000.00       610.20141058       0.00120344       33.49941601      
0.00000000       0.00000000       35.50061945       576.70079113      
0.57670079       33.50061945  
A-2
    100,000,000.00       661.31686260       0.00000000       54.37206240      
0.00000000       0.00000000       54.37206240       606.94480020      
0.60694480       54.37206240  
X-A
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
X-B
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
B-1
    7,067,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-2
    3,949,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-3
    2,495,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-4
    1,455,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-5
    831,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-6
    1,871,544.03       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
A-R
    100.00       0.00000000       0.00000000       0.00000000       0.00000000  
    0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  
 
                                                                               

Interest Distribution- Statement

                                                                               
                                      Beginning                          
Non-Supported           Remaining Unpaid                         Current
Certificate   Certificate/   Current Accrued   Payment of Unpaid   Current
Interest   Interest   Total Interest   Interest   Ending Certificate/ Class  
Accural Dates   Accrual Days   Rate   Notional Balance   Interest   Interest
Shortfall   Shortfall   Shortfall(1)   Distribution   Shortfall(2)   Notational
Balance
A-1
    01/20/06 – 02/19/06       30       4.72000 %     181,873,581.43      
715,369.42       0.00       0.00       0.00       715,369.42       0.00      
171,888,554.30  
A-2
    01/20/06 – 02/19/06       30       4.97000 %     66,131,686.26      
273,895.40       0.00       0.00       0.00       273,895.40       0.00      
60,694,480.02  
X-A
    01/01/06 – 01/30/06       30       0.79361 %     248,005,267.69      
164,015.71       0.00       0.00       0.00       164,015.71       0.00      
232,583,034.32  
X-B
    01/01/06 – 01/30/06       30       0.46231 %     13,511,000.00      
5,205.27       0.00       0.00       0.00       4,867.19       0.00      
13,511,000.00  
B-1
    01/20/06 – 02/19/06       30       4.91000 %     7,067,000.00      
28,915.81       0.00       0.00       0.00       28,915.81       0.00      
7,067,000.00  
B-2
    01/20/06 – 02/19/06       30       5.19000 %     3,949,000.00      
17,079.42       0.00       0.00       0.00       17,079.42       0.00      
3,949,000.00  
B-3
    01/20/06 – 02/19/06       30       5.74000 %     2,495,000.00      
11,934.42       0.00       0.00       0.00       11,934.42       0.00      
2,495,000.00  
B-4
    01/01/06 – 01/30/06       30       5.57740 %     1,455,000.00       6,762.59
      0.00       0.00       0.00       6,762.59       0.00       1,455,000.00  
B-5
    01/01/06 – 01/30/06       30       5.57740 %     831,000.00       3,862.35  
    0.00       0.00       0.00       3,862.35       0.00       831,000.00  
B-6
    01/01/06 – 01/30/06       30       5.57740 %     1,871,544.03       8,698.62
      0.00       0.00       0.00       8,698.62       0.00       1,871,544.03  
A-R
    N/A       N/A       3.93685 %     0.00       0.00       0.00       0.00    
  0.00       0.24       0.00       0.00  
 
                                                                               
       
Totals
                                    1,235,739.01       0.00       0.00      
0.00       1,235,401.17       0.00          
 
                                                                               
       

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

1

Interest Distribution Factors Statement

                                                                               
                      Beginning                                          
Remaining Unpaid                 Current Certificate   Certificate/   Current
Accrued   Payment of Unpaid   Current Interest   Non-Supported   Total Interest
  Interest   Ending Certificate/ Class   Original Face Amount   Rate   Notional
Balance   Interest   Interest Shortfall   Shortfall(1)   Interest Shortfall  
Distribution   Shortfall(2)   Notational Balance
A-1
  298,055,000.00   4.72000 %   610.20141058     2.40012555       0.00000000    
  0.00000000       0.00000000       2.40012555       0.00000000      
576.70079113  
A-2
  100,000,000.00   4.97000 %   661.31686260     2.73895400       0.00000000    
  0.00000000       0.00000000       2.73895400       0.00000000      
606.94480020  
X-A
  0.00   0.79361 %   623.04271442     0.41204283       0.00000000      
0.00000000       0.00000000       0.41204283       0.00000000       584.29873842
 
X-B
  0.00   0.46231 %   1000.00000000     0.38526164       0.00000000      
0.00000000       0.00000000       0.36023906       0.00000000      
1000.00000000  
B-1
  7,067,000.00   4.91000 %   1000.00000000     4.09166690       0.00000000      
0.00000000       0.00000000       4.09166690       0.00000000      
1000.00000000  
B-2
  3,949,000.00   5.19000 %   1000.00000000     4.32499873       0.00000000      
0.00000000       0.00000000       4.32499873       0.00000000      
1000.00000000  
B-3
  2,495,000.00   5.74000 %   1000.00000000     4.78333467       0.00000000      
0.00000000       0.00000000       4.78333467       0.00000000      
1000.00000000  
B-4
  1,455,000.00   5.57740 %   1000.00000000     4.64782818       0.00000000      
0.00000000       0.00000000       4.64782818       0.00000000      
1000.00000000  
B-5
  831,000.00   5.57740 %   1000.00000000     4.64783394       0.00000000      
0.00000000       0.00000000       4.64783394       0.00000000      
1000.00000000  
B-6
  1,871,544.03   5.57740 %   1000.00000000     4.64783081       0.00000000      
0.00000000       0.00000000       4.64783081       0.00000000      
1000.00000000  
A-R
  100.00   3.93685 %   0.00000000     0.00000000       0.00000000      
0.00000000       0.00000000       2.40000000       0.00000000       0.00000000  
 
                                                                               

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

Certificateholder Account Statement

          Certificate Account        
Beginning Balance
    0.00  
Deposits
       
Payments of Interest and Principal
    16,740,238.40  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    25,058.57  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
       
Total Deposits
    16,765,296.97  
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    21,837.31  
Total Administration Fees
    85,825.12  
Payment of Interest and Principal
    16,657,634.54  
 
       
Total Withdrawals (Pool Distribution Amount)
    16,765,296.97  
Ending Balance
    0.00  
 
       

2

          Prepayment/Curtailment Interest Shortfall        
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
       

          Administration Fees        
Gross Servicing Fee*
    83,057.68  
Master Servicing Fee
    2,767.44  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
Total Administration Fees
    85,825.12  
 
       
*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP
       

                                  Reserve Accounts
Account Type
  Beginning Balance
  Current Withdrawals
  Current Deposits
  Ending Balance

 
                               
X-A Pool 1 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-A Pool 2 Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
X-B Reserve Fund
    1,000.00       338.08       338.08       1,000.00  

3

          Collateral Statement
Collateral Description
  Mixed ARM

Weighted Average Gross Coupon
    5.967737 %
Weighted Average Net Coupon
    5.592580 %
Weighted Average Pass-Through Rate
    5.580080 %
Weighted Average Remaining Term
    325  
Beginning Scheduled Collateral Loan Count
    816  
Number of Loans Paid in Full
    40  
Ending Scheduled Collateral Loan Count
    776  
Beginning Scheduled Collateral Balance
    265,673,811.72  
Ending Scheduled Collateral Balance
    250,251,578.35  
Ending Actual Collateral Balance at 31-Jan-2006
    250,251,940.68  
Monthly P&I Constant
    1,321,584.84  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
Class A Optimal Amount
    16,575,175.82  
Scheduled Principal
    358.69  
Unscheduled Principal
    15,421,874.68  

4

                          Group   Pool One   Pool Two   Total
Collateral Description
  Mixed ARM
  6 Month LIBOR ARM   Mixed ARM

Weighted Average Coupon Rate
    5.918103       6.104958       5.967737  
Weighted Average Net Rate
    5.543103       5.729370       5.592580  
Pass-Through Rate
    5.530603       5.716870       5.580080  
Weighted Average Remaining Term
    323       330       325  
Record Date
    01/31/2006       01/31/2006       01/31/2006  
Principal and Interest Constant
    962,560.25       359,024.59       1,321,584.84  
Beginning Loan Count
    595       221       816  
Loans Paid in Full
    28       12       40  
Ending Loan Count
    567       209       776  
Beginning Scheduled Balance
    195,103,387.41       70,570,424.31       265,673,811.72  
Ending Scheduled Balance
    185,118,360.28       65,133,218.07       250,251,578.35  
Scheduled Principal
    358.69       0.00       358.69  
Unscheduled Principal
    9,984,668.44       5,437,206.24       15,421,874.68  
Scheduled Interest
    962,201.56       359,024.59       1,321,226.15  
Servicing Fee
    60,969.81       22,087.87       83,057.68  
Master Servicing Fee
    2,032.33       735.11       2,767.44  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    899,199.42       336,201.61       1,235,401.03  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

Additional Reporting – Deal Level

          Miscellaneous Reporting
Pro Rata Senior Percent
    93.349535 %

Additional Reporting – Group Level

          Miscellaneous Reporting        
Group Pool One
       
 
       
One Month Libor Loan Balance
    103,254,347.44  
Six Month Libor Loan Balance
    81,864,012.84  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Group Pool Two
       
 
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  

5

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                  DELINQUENT   BANKRUPTCY   FORECLOSURE   REO  
TOTAL
 
  No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance

 
  Loans
                  Loans
                  Loans
                  Loans
                  Loans
       
0-29 Days
    0       0.00     0-29 Days     0       0.00     0-29 Days     0       0.00  
  0-29 Days     0       0.00     0-29 Days     0       0.00  
30 Days
    13       4,061,389.95     30 Days     0       0.00     30 Days     0      
0.00     30 Days     0       0.00     30 Days     13       4,061,389.95  
60 Days
    3       853,104.15     60 Days     0       0.00     60 Days     0       0.00
    60 Days     0       0.00     60 Days     3       853,104.15  
90 Days
    0.       0l.00     90 Days     0       0.00     90 Days     0       0.00    
90 Days     0       0.00     90 Days     0.       0l.00  
120 Days
    1       429,999.99     120 Days     0       0.00     120 Days     0      
0.00     120 Days     0       0.00     120 Days     1       429,999.99  
150 Days
    0       0.00     150 Days     0       0.00     150 Days     0       0.00    
150 Days     0       0.00     150 Days     0       0.00  
180+ Days
    0       0.00     180+ Days     0       0.00     180+ Days     0       0.00  
  180+ Days     0       0.00     180+ Days     0       0.00  
 
                                                                               
                               
 
    17       5,344,494.09               0       0.00               0       0.00
              0       0.00               17       5,344,494.09  
 
  No. of
  Principal Balance
          No. of
  Principal Balance
          No.2 of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance

 
  Loans
                  Loans
                  Loans
                  Loans
                  Loans
       
0-29 Days
    0.000000 %     0.000000 %   0-29 Days     0.000000 %     0.000000 %   0-29
Days     0.000000 %     0.000000 %   0-29 Days     0.000000 %     0.000000 %  
0-29 Days     0.000000 %     0.000000 %
30 Days
    1.675258 %     1.622920 %   30 Days     0.000000 %     0.000000 %   30 Days
    0.000000 %     0.000000 %   30 Days     0.000000 %     0.000000 %   30 Days
    1.675258 %     1.622920 %
60 Days
    0.386598 %     0.340898 %   60 Days     0.000000 %     0.000000 %   60 Days
    0.000000 %     0.000000 %   60 Days     0.000000 %     0.000000 %   60 Days
    0.386598 %     0.340898 %
90 Days
    0.000000 %     0.000000 %   90 Days     0.000000 %     0.000000 %   90 Days
    0.000000 %     0.000000 %   90 Days     0.000000 %     0.000000 %   90 Days
    0.000000 %     0.000000 %
120 Days
    0.128866 %     0.171827 %   120 Days     0.000000 %     0.000000 %   120
Days     0.000000 %     0.000000 %   120 Days     0.000000 %     0.000000 %  
120 Days     0.128866 %     0.171827 %
150 Days
    0.000000 %     0.000000 %   150 Days     0.000000 %     0.000000 %   150
Days     0.000000 %     0.000000 %   150 Days     0.000000 %     0.000000 %  
150 Days     0.000000 %     0.000000 %
180+ Days
    0.000000 %     0.000000 %   180+ Days     0.000000 %     0.000000 %   180+
Days     0.000000 %     0.000000 %   180+ Days     0.000000 %     0.000000 %  
180+ Days     0.000000 %     0.000000 %
 
                                                                               
                               
 
    2.190722 %     2.135645 %             0.000000 %     0.000000 %            
0.000000 %     0.000000 %             0.000000 %     0.000000 %            
2.190722 %     2.135645 %

         
Current Period Class A Insufficient Funds:
0.00
  Principal Balance of Contaminated Properties
0.00   Periodic Advance
25,058.57

Subordination Level/Credit Enhancement/Class Percentage and Prepayment
Percentage

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    17,668,544.03       4.25006956 %     17,668,544.03       7.06031272 %    
92.939687 %     0.000000 %
Class B-1
    10,601,544.03       2.55014219 %     10,601,544.03       4.23635451 %    
2.823958 %     39.997636 %
Class B-2
    6,652,544.03       1.60023230 %     6,652,544.03       2.65834249 %    
1.578012 %     22.350455 %
Class B-3
    4,157,544.03       1.00007399 %     4,157,544.03       1.66134578 %    
0.996997 %     14.121141 %
Class B-4
    2,702,544.03       0.65008187 %     2,702,544.03       1.07993086 %    
0.581415 %     8.234974 %
Class B-5
    1,871,544.03       0.45018946 %     1,871,544.03       0.74786503 %    
0.332066 %     4.703274 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.747865 %    
10.592520 % Please refer to the prospectus supplement for a full description of
loss exposure
                                 
                               

6

Delinquency Status by Group

                                                                               
                                  DELINQUENT   BANKRUPTCY   FORECLOSURE   REO  
TOTAL Group One
   
   
   
   

 
  No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance

 
  Loans
                  Loans
                  Loans
                  Loans
                  Loans
       
0-29 Days
    0       0.00     0-29 Days     0       0.00     0-29 Days     0       0.00  
  0-29 Days     0       0.00     0-29 Days     0       0.00  
30 Days
    12       3,561,389.95     30 Days     0       0.00     30 Days     0      
0.00     30 Days     0       0.00     30 Days     12       3,561,389.95  
60 Days
    2       757,176.65     60 Days     0       0.00     60 Days     0       0.00
    60 Days     0       0.00     60 Days     2       757,176.65  
90 Days
    0       0.00     90 Days     0       0.00     90 Days     0       0.00    
90 Days     0       0.00     90 Days     0       0.00  
120 Days
    1       429,999.99     120 Days     0       0.00     120 Days     0      
0.00     120 Days     0       0.00     120 Days     1       429,999.99  
150 Days
    0       0.00     150 Days     0       0.00     150 Days     0       0.00    
150 Days     0       0.00     150 Days     0       0.00  
180+ Days
    0       0.00     180+ Days     0       0.00     180+ Days     0       0.00  
  180+ Days     0       0.00     180+ Days     0       0.00  
 
                                                                               
                               
 
    15       4,748,566.59               0       0.00               0       0.00
              0       0.00               15       4,748,566.59  
 
  No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance

 
  Loans
                  Loans
                  Loans
                  Loans
                  Loans
       
0-29 Days
    0.000000 %     0.000000 %   0-29 Days     0.000000 %     0.000000 %   0-29
Days     0.000000 %     0.000000 %   0-29 Days     0.000000 %     0.000000 %  
0-29 Days     0.000000 %     0.000000 %
30 Days
    2.116402 %     1.923841 %   30 Days     0.000000 %     0.000000 %   30 Days
    0.000000 %     0.000000 %   30 Days     0.000000 %     0.000000 %   30 Days
    2.116402 %     1.923841 %
60 Days
    0.352734 %     0.409022 %   60 Days     0.000000 %     0.000000 %   60 Days
    0.000000 %     0.000000 %   60 Days     0.000000 %     0.000000 %   60 Days
    0.352734 %     0.409022 %
90 Days
    0.000000 %     0.000000 %   90 Days     0.000000 %     0.000000 %   90 Days
    0.000000 %     0.000000 %   90 Days     0.000000 %     0.000000 %   90 Days
    0.000000 %     0.000000 %
120 Days
    0.176367 %     0.232283 %   120 Days     0.000000 %     0.000000 %   120
Days     0.000000 %     0.000000 %   120 Days     0.000000 %     0.000000 %  
120 Days     0.176367 %     0.232283 %
150 Days
    0.000000 %     0.000000 %   150 Days     0.000000 %     0.000000 %   150
Days     0.000000 %     0.000000 %   150 Days     0.000000 %     0.000000 %  
150 Days     0.000000 %     0.000000 %
180+ Days
    0.000000 %     0.000000 %   180+ Days     0.000000 %     0.000000 %   180+
Days     0.000000 %     0.000000 %   180+ Days     0.000000 %     0.000000 %  
180+ Days     0.000000 %     0.000000 %
 
                                                                               
                               
 
    2.645503 %     2.565147 %             0.000000 %     0.000000 %            
0.000000 %     0.000000 %             0.000000 %     0.000000 %            
2.645503 %     2.565147 %

                                                                               
                                  DELINQUENT   BANKRUPTCY   FORECLOSURE   REO  
TOTAL Group Two
  1.183654%
   
   
   

 
  No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance

 
  Loans
                  Loans
                  Loans
                  Loans
                  Loans
       
0-29 Days
    0       0.00     0-29 Days     0       0.00     0-29 Days     0       0.00  
  0-29 Days     0       0.00     0-29 Days     0       0.00  
30 Days
    1       500,000.00     30 Days     0       0.00     30 Days     0       0.00
    30 Days     0       0.00     30 Days     1       500,000.00  
60 Days
    1       95,927.50     60 Days     0       0.00     60 Days     0       0.00
    60 Days     0       0.00     60 Days     1       95,927.50  
90 Days
    0       0.00     90 Days     0       0.00     90 Days     0       0.00    
90 Days     0       0.00     90 Days     0       0.00  
120 Days
    0       0.00     120 Days     0       0.00     120 Days     0       0.00    
120 Days     0       0.00     120 Days     0       0.00  
150 Days
    0       0.00     150 Days     0       0.00     150 Days     0       0.00    
150 Days     0       0.00     150 Days     0       0.00  
180+ Days
    0       0.00     180+ Days     0       0.00     180+ Days     0       0.00  
  180+ Days     0       0.00     180+ Days     0       0.00  
 
                                                                               
                               
 
    2       595,927.50               0       0.00               0       0.00    
          0       0.00               2       595,927.50  
 
  No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance
          No. of
  Principal Balance

 
  Loans
                  Loans
                  Loans
                  Loans
                  Loans
       
0-29 Days
    0.000000 %     0.000000 %   0-29 Days     0.000000 %     0.000000 %   0-29
Days     0.000000 %     0.000000 %   0-29 Days     0.000000 %     0.000000 %  
0-29 Days     0.000000 %     0.000000 %
30 Days
    0.478469 %     0.767657 %   30 Days     0.000000 %     0.000000 %   30 Days
    0.000000 %     0.000000 %   30 Days     0.000000 %     0.000000 %   30 Days
    0.478469 %     0.767657 %
60 Days
    0.478469 %     0.147279 %   60 Days     0.000000 %     0.000000 %   60 Days
    0.000000 %     0.000000 %   60 Days     0.000000 %     0.000000 %   60 Days
    0.478469 %     0.147279 %
90 Days
    0.000000 %     0.000000 %   90 Days     0.000000 %     0.000000 %   90 Days
    0.000000 %     0.000000 %   90 Days     0.000000 %     0.000000 %   90 Days
    0.000000 %     0.000000 %
120 Days
    0.000000 %     0.000000 %   120 Days     0.000000 %     0.000000 %   120
Days     0.000000 %     0.000000 %   120 Days     0.000000 %     0.000000 %  
120 Days     0.000000 %     0.000000 %
150 Days
    0.000000 %     0.000000 %   150 Days     0.000000 %     0.000000 %   150
Days     0.000000 %     0.000000 %   150 Days     0.000000 %     0.000000 %  
150 Days     0.000000 %     0.000000 %
180+ Days
    0.000000 %     0.000000 %   180+ Days     0.000000 %     0.000000 %   180+
Days     0.000000 %     0.000000 %   180+ Days     0.000000 %     0.000000 %  
180+ Days     0.000000 %     0.000000 %
 
                                                                               
                               
 
    0.956938 %     0.914936 %             0.000000 %     0.000000 %            
0.000000 %     0.000000 %             0.000000 %     0.000000 %            
0.956938 %     0.914936 %

7